Citation Nr: 9919058	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-32 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
cerebral vascular accident.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from January to June 
1980, and from August 1991 to February 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant and his wife testified before the undersigned 
Member of the Board at a hearing held at the RO on April 6, 
1999.  A transcript of that hearing has been associated with 
the record on appeal.

The issue of service connection for PTSD is now before the 
Board as a result of the appellant filing a timely notice of 
disagreement in July 1998 in response to the RO's denial of 
this claim by rating decision in September 1997.  Although 
the appellant's substantive appeal (VA Form 9) was not timely 
filed for this issue (received on March 19, 1999) in response 
to the RO's statement of the case issued on December 31, 
1998, the Board believes that in the interests of judicial 
fairness and economy it should proceed to review this claim 
on appeal without further procedural development.  In this 
regard, the Board will construe his representative's VA Form 
646 dated in February 1999 as his substantive appeal timely 
filed to this claim because it was received within the appeal 
period allowed by law.  See Rowell v. Principi, 4 Vet. App. 9 
(1993) (failure to file a timely "Form 1-9" substantive 
appeal does not automatically foreclose an appeal, render a 
claim final, or deprive the Board of jurisdiction); see also 
38 C.F.R. §§ 20.202, 20.301(a) (1998) (substantive appeal may 
be filed by "correspondence containing the necessary 
information," received either from the appellant or his 
representative).

REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The Board notes that additional medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's 
claims.  Specifically, at his hearing before the undersigned 
Board Member in April 1999, the appellant testified that he 
had been at clinics operated by the Tuskegee, Montgomery, and 
Birmingham VA Medical Centers (VAMC) at various times for his 
medical problems since his discharge from active duty in 
February 1992.  While there are records on file from these 
facilities, it is unclear whether all of his records are of 
record.  He has indicated on appeal that the RO has not 
obtained all of his records from these facilities.  It also 
is noted that he testified to the fact that he was scheduled 
for additional treatment the day following his April 6, 1999 
hearing.  Further, the appellant testified that he was 
evaluated by a number of physicians since 1992 (claims he saw 
a Dr. Ward at the "Perry Hill" medical facility in 1992) 
and in connection with his October 1995 award of disability 
benefits by the Social Security Administration (SSA).  Of 
record is an award notice reflecting that he was considered 
disabled by the SSA and a copy of his disability evaluation 
used by that federal agency to award him benefits.  However, 
it is unclear whether SSA considered additional medical 
records.  Private medical records from Drs. Casals and Miller 
dated in the 1995-98 time period are of record, but in light 
of the appellant's testimony, there appears to be additional 
medical records available.

The requisition and consideration of all available medical 
records that are clearly relevant to an issue on appeal is 
necessary for the adjudication of the case.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  38 U.S.C.A. §§ 5103(a), 7104(a) (West 1991); 
see also Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under sec. 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained).  The section 5103(a) assistance 
obligation is particularly applicable to records which are 
known to be in the possession of the Federal Government, such 
as VA and SSA records.  See Counts v. Brown, 6 Vet. App. 473 
(1994); see also Martin v. Brown, 4 Vet. App. 136, 140 
(1993).

In light of the above, the Board believes that it would be 
useful to determine the exact nature and etiology of the 
claimed disorders involving PTSD, hypertension and residuals 
of a cerebral vascular accident.  On remand, the RO should 
have the appellant examined for compensation purposes to 
address the nature and etiology of the aforementioned 
disorders based on the entire evidentiary record.

In addition, the Board notes that 38 C.F.R. § 3.304(f) was 
amended during the pendency of this appeal.  The new version 
of the regulation is effective from March 7, 1997.  64 Fed. 
Reg. 32807 (June 18, 1999).  Upon readjudication of the 
appellant's claim for service connection for PTSD, the RO 
should ensure that the revised version of section 3.304(f) is 
considered.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (precedent decisions of the Court generally are given 
retroactive effect with regard to cases in which the 
administrative or judicial review process is not concluded).
The Board also notes that a number of precedent holdings of 
the United States Court of Appeals for Veterans Claims (the 
Court) issued during the pendency of this appeal provide new 
guidance for the adjudication of claims for service 
connection for PTSD.  See e.g. Suozzi v. Brown, 10 Vet. App. 
307 (1997); Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau 
v. Brown, 9 Vet. App. 389 (1996), and Patton v. West, No. 97-
828 (U. S. Vet. App. Mar. 30, 1999).
In the Patton case, the Court found error in the Board's 
decision because the Board did not discuss the special 
evidentiary procedures for PTSD claims based on noncombat 
stressors.  With regard to combat service/stressor 
verification, the record does not reflect that the appellant 
received any awards or decorations for valor, combat 
experience or combat injuries, nor is there any other 
evidence of record that the appellant served in combat.  
Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carelton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain evidence which 
corroborates his testimony as to the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f); see also VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part VI,  11.38 (Aug. 26, 1996).

Although the appellant has provided rather vague stressor 
accounts (seeing dead bodies along side the road, witnessing 
the accidental death of a friend, frightened by a snake while 
patrolling an ammo dump) corresponding to his Persian Gulf 
War service in 1991, in light of the Court's recent precedent 
holdings cited above, the Board finds that it will be 
necessary for the RO to address the matter of whether there 
is sufficient corroboration of the appellant's stressors.  On 
this point, it is noted that in Suozzi, the Court expressly 
held that a veteran need not prove "every detail" of an 
alleged stressor.  Id. at 311.  In Moreau, the Court stated 
that credible supporting evidence of a stressor may be 
obtained from service records or "other sources."  Id. at 
395.

Additionally, the RO is advised that in light of recent 
caselaw dealing with claims for service connection based on 
the submission of "new and material evidence," the issue of 
service connection for residuals of a cerebral vascular 
accident should be readjudicated with consideration of the 
new judicial precedent.  Specifically, in the case of Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit held that in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991), the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  See Fossie v. West, 12 Vet. 
App. 1 (1998).

Finally, the file reflects that the appellant filed a notice 
of disagreement with the RO's December 1998 rating decision 
that denied service connection for a bipolar disorder, 
degenerative joint disease, a brain cyst and skin rashes.  
See Statement in Support of Claim, VA Form 21-4138, dated 
March 12, 1999.  Because his notice of disagreement was 
timely filed, these issues have been appealed and must be 
developed for appellate purposes.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997); see also Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).  The RO must therefore issue a 
statement of the case regarding these issues.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991); 38 C.F.R. §§ 19.26-31 (1998).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the appellant.  
The Board is particularly interested in 
obtaining the medical records which 
correspond to the October 1995 award of 
disability benefits.  The RO should 
obtain copies of award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
his discharge from active duty service in 
February 1992.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  Specifically, it is requested 
that the RO contact the VAMCs in 
Tuskegee, Montgomery and Birmingham for 
the purposes of obtaining medical 
records.  With respect to any non-VA 
health care providers identified by the 
appellant (other than the SSA medical 
evaluators), the RO should request his 
authorization to release any indicated 
private medical records.  The Board is 
particularly interested in any records 
from a Dr. Ward as well as any additional 
records from Drs. Casals and Miller.  
Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

3.  In addition to the above, the RO 
should contact the appellant and inform 
him that it is necessary to submit any 
corroborating evidence he may have 
pertaining to alleged stressors 
experienced during his Persian Gulf 
service from August 1991 to November 
1992.  The appellant should be advised 
that a meaningful research of his 
stressors will require him to provide the 
"who what, where and when" of each 
stressor.  In connection with this 
action, and if deemed necessary based on 
the information provided by the 
appellant, the RO should request 
verification of his stressors with the U. 
S. Armed Services Center for Research of 
Unit Records (USASCRUR).  USASCRUR should 
attempt to verify any detailed stressor 
information provided by the appellant.
Further, the RO should inform the 
appellant that he may submit any other 
evidence to verify his alleged stressors 
from military as well as nonmilitary 
sources.  The RO should assist the 
appellant in obtaining such evidence, as 
appropriate.  All documents, 
correspondence, reports or statements 
obtained or generated as a result of 
these inquiries should thereafter be 
associated with the claims folder.

4.  Upon completion of the above-
described development, the RO should 
schedule the appellant for appropriate VA 
examinations for the purpose of 
addressing the nature and etiology of the 
disabilities for which service connection 
is being sought. The RO should forward 
the entire claims file along with a copy 
of this remand to the examining 
physician(s), in order to evaluate the 
appellant's present condition relative to 
the claimed PTSD, hypertension and 
cerebral vascular accident disorders and 
discuss his pertinent medical history 
related to each, including the 
approximate date of onset of each 
disorder that is diagnosed.  The 
examiner(s) should also discuss any other 
affirmative evidence that would indicate 
that the appellant is not suffering from 
one or more of these disorders.  If an 
examiner determines that additional 
examinations are necessary to properly 
respond to the specific opinions 
requested, such examinations should be 
promptly scheduled and conducted, and the 
RO must ensure that any reports generated 
therefrom are associated with the claims 
folder.  All medical opinions must be 
based on a thorough and careful review of 
all the evidence contained in the claims 
folder.

5.  The appellant must be given adequate 
notice of any requested examinations.  If 
he fails to report for an examination, 
this fact should be documented in the 
claims folder.  A copy of all 
notifications must be associated with the 
claims folder.

6.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention should be directed to 
the examination reports to ensure that 
they are in compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, it must be 
returned to the author for corrective 
action.  38 C.F.R. § 4.2 (1998); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the issues on appeal, 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  With 
regard to the new and material evidence 
issue, the RO's readjudication of this 
claim should be in accord with the 
judicial precedent in Hodge, supra.  
Furthermore, in connection with its 
readjudication of the PTSD claim, the RO 
should consider the revised version of 38 
C.F.R. § 3.304(f), as alluded to above.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.
8.  The RO must furnish the appellant and 
his representative a statement of the 
case which includes a summary of the 
applicable law and regulations, with 
appropriate citations, and a discussion 
of how such law and regulations 
concerning his appeal of the RO's denial 
of service connection for a bipolar 
disorder, degenerative joint disease, a 
brain cyst and skin rashes by the rating 
decision in December 1998.  The appellant 
must then be afforded an opportunity to 
reply thereto.

If the decision is adverse to the 
appellant, he should be advised that he 
may add these additional issues to his 
present appeal by filing a substantive 
appeal within 60 days of the issuance of 
the statement of the case, see 38 C.F.R. 
§ 20.302(b) (1998), or alternatively, 
within the time proscribed by law to 
perfect an appeal to the Board.  Any 
additional evidentiary/medical 
development deemed appropriate to the 
appellate processing of these claims 
should be undertaken.

9.  The appellant is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999).  He is further 
advised that he should assist the RO, to 
the extent possible, in the development 
of his claims, and that failure to 
cooperate or to report for any scheduled 
examination may result in an adverse 
decision.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


